Case 4:17-cr-00227-WTM-CLR Document 48 Filed 06/03/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
STEPHEN ALEXIS T. JILES,

Petitioner,

CASE NOS. CV419-177
CR417-227

Vv.
UNITED STATES OF AMERICA,

Respondent.

wee ee eo

 

ORDER

Before the Court is the Magistrate Judge’s April 23, 2021,
Report and Recommendation (Doc. 2),! to which no objections have
been filed. After a careful de novo review of the record, the
report and recommendation is ADOPTED as the Court’s opinion in
this case. Petitioner’s motion for habeas corpus relief under 28
U.S.C. § 2255 is DENIED. The Clerk of Court is DIRECTED to CLOSE
this case.

Further, a federal prisoner must obtain a certificate of
appealability ("COA") before appealing the denial of his motion to
vacate. Applying the COA standards set forth in Brown v. United
States, Nos. 407CV085, 403CRO01, 2009 WL 307872 at * 1-2 (S.D. Ga.
Feb. 9, 2009), the Court discerns no COA-worthy issues at this

stage of the litigation, so no COA will issue either. 28 U.S.C.

 

1 Unless otherwise noted, all citations are to Petitioner’s civil
docket on this Court’s electronic filing system, CV419-177.
Case 4:17-cr-00227-WTM-CLR Document 48 Filed 06/03/21 Page 2 of 2

§ 2253(c) (1); Rule 1l(a) of the Rules Governing Habeas Corpus Cases
Under 28 U.S.C. § 2255 (“The district court must issue or deny a
certificate of appealability when it enters a final order adverse
to the applicant.”).

Oo
SO ORDERED this JI day of June 2021.

ee ee

WILLIAM T. MOORE, @&&.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
